   4:20-cv-03101-RGK-PRSE Doc # 6 Filed: 09/02/20 Page 1 of 1 - Page ID # 18




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

EAN MIKALE, and ALEDIA MIKALE,

                    Plaintiffs,                             4:20CV3101

      vs.
                                                MEMORANDUM AND ORDER
U.S. DEPT. OF LABOR, NEBRASKA
DEPARTMENT OF EDUCATION, an d
NEBRASKA DEPARTMENT OF
LABOR,

                    Defendants.


      Plaintiffs Ean Mikale and Aledia Mikale, both non-prisoners, filed Mot ions
for Leave to Proceed in Forma Pauperis. (Filings 2 & 3.) Upon review of
Plaintiffs’ Motions, the court finds that Plaintiffs are financially eligible to proceed
in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plain tiffs are
advised that the next step in their case will be for the cou rt t o con duct an in itial
review of their claims to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its
normal course of business.

      Dated this 2nd day of September, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
